                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


MARC BEAUMONT,

                     Plaintiff,

v.                                                       Case No: 6:18-cv-712-Orl-40GJK

ROBERTSON, ANSCHUTZ &
SCHNEID, P.L., THE BANK OF NEW
YORK MELLON, JONATHON
MEISLES, MELISSA KONICK, KRISTIN
GOTTFRIED, MARK HOLMBERG, IVY
J. TAUB, MONICA DARROW and
JAMIE EPSTEIN,

                     Defendants.
                                          /

                                          ORDER

       This cause comes before the Court on Defendants Robertson, Anschutz &

Schneid, P.L., Jonathon Meisels, Melissa Konick, Kristen Gottfried, Mark Holmberg, Ivy

J. Taub, Monica Darrow, and Jamie Epstein’s Amended Motion to Dismiss (Doc 14 (“First

Motion”)), filed October 4, 2018, and Defendant The Bank of New York Mellon’s Motion

to Dismiss (Doc 24 (“Second Motion”)), filed October 26, 2018. On October 19, 2018,

pro se Plaintiff moved for an extension of time to file a response to the First Motion. (Doc.

22). On October 22, 2018, the Court granted the request and ordered Plaintiff to file a

response by November 23, 2018. (Doc. 23). Plaintiff’s response to the Second Motion

was due on or before November 12, 2018. See Fed. R. Civ. Pro. 6(d) (requiring that a

pro se party opposing a motion file a response within seventeen days after receiving

service of the motion). Under Local Rule 3.01(b), such response must include a
memorandum of legal authority not to exceed twenty pages in length. To date, Plaintiff

has not responded to either motion.

      In the absence of a response, the Court finds that the motions are due to be

granted as unopposed. Accordingly, it is ORDERED AND ADJUDGED as follows:

      1. The First Motion to Dismiss (Doc. 14) is GRANTED.

      2. The Second Motion to Dismiss (Doc. 24) is GRANTED.

      3. The Amended Complaint (Doc. 6) is DISMISSED WITHOUT PREJUDICE.

      4. On or before Friday, December 14, 2018, Plaintiff may file a second amended

          complaint. Failure to timely file will result in dismissal of this action with

          prejudice.

      DONE AND ORDERED in Orlando, Florida on November 26, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                           2
